



Exhibit 10.1
AMENDMENT TO THE
ITRON, INC. EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2012
 
WHEREAS, Itron, Inc. (the "Employer") has adopted, and currently maintains, the
Itron, Inc. Executive Deferred Compensation Plan (the "Plan"), pursuant to which
a select group of management and highly compensated employees of the Company and
its designated subsidiaries and affiliates may defer compensation and equity
compensation awards; and


WHEREAS, the Compensation Committee of the Board of Directors of the Employer,
pursuant to its authority under the Plan, has amended the Plan to provide a
different matching contribution and has authorized the Company to document such
amendment; and


WHEREAS, the Employer desires to document such amendment in terms of the Plan;


NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2017:


Distributions


1.
Section 5.1 is amended to add the following sentence to the end of that Section:



"Effective January 1, 2017, an Employee-Participant's Account shall be credited
with matching contributions in an amount equal to seventy-five percent (75%) of
the first six percent (6%) of total Salary and Bonuses deferred under the Plan
by such Participant during a payroll period to the extent that such deferred
Salary and Bonus exceeds an amount equal to the annual limit under Section
401(a)(17) of the Code earned by the Employee-Participant in the applicable
calendar year."
 
Except as amended above, the provisions of the Plan shall continue in full force
and effect.


IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed as of the 14th day of September, 2016.
 


ITRON, INC.


By:
/s/ Michel Cadieux
Name:
Michel Cadieux
Title:
SVP of Human Resources








